DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The amendments filled November 29, 2021 have been entered. Claims 1 and 4-7 are currently pending. Claims 1 and 4-7 have been amended. Claims 2-3 have been canceled. The 35 USC 112 (b) and (f) rejections have been resolved by amendment. 

Response to Arguments
Applicant's arguments filed November 29, 2021 have been fully considered but they are not persuasive as a new grounds of rejection has been made.
Firstly, applicant notes claim 3 has been incorporated into claim 1 and therefor the 102 rejection is now moot. 
Secondly, applicant notes that the 103 rejection for now canceled claim 3 is deficient because neither Riesinger nor Eckstein teach coving the adjacent skin surrounding the wound, rather they are placed into the wound site. Respectfully, while Riesinger shows the absorbent pad in the wound cavity he does not limit or restrict the placement or use with a cavity type wound only [0020-0034] which include bites or burns or swelling which do not necessarily create a cavity. Additionally figures 10 a-b show the pad extending the length of the wounds.  While Eckstein note the cover layer must be attached to undamaged skin in order to the vacuum to be effective he does not in anyway say the foam pad is limited to the wound cavity or that the wound is only a on the wound and surrounding area NOT in a wound cavity. 
Reference US 2011/0270201 A1 has been brought in to clearly teach the foam layer of a negative pressure system can extend over to wound site and adjacent skin. Eckstein has been removed as it is no longer need to teach the white foam limitation of now canceled claim 3.

Claim Rejections – 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 5-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Riesinger US. Pub. 2008/0306456 A1 in view of Bubb et al US 2011/0270201 A1.
Regarding claim 1, Riesinger discloses a wound dressing (element 100, Figure 1) comprising: 
a collection pad or absorption body (see element 5, Figure 1) for collecting exudate and fluids therein (abstract lines 10-11), the collection pad includes a first layer of hyper- absorbent or superabsorbent material (paragraph [0009] lines 1-2) and second layer underlying the first layer (paragraph [0010] lines 1-2, in context of Paragraph [0009] though [0010] implies that the absorbent pad can be made of multiple layers including a superabsorbent particle and foam (see paragraph [0010], line 2)); 
an aspirator or hollow-body vacuum generating element (see element 4.1, Figure 1) disposed on the collection pad in communication therewith for drawing exudate and fluids from the wound site into the collection pad (paragraph [0007] lines 1-5); 
and drape or film-like wound cover element (see element 2, Figure 1 and paragraph [0058] line 3) for hermetically sealing the pad and aspirator over the wound site (inherent by vacuum seal, see paragraph [0018] lines 5-6, regarding the seal Riesinger glues the hollow-body vacuum generating element (4.1) to the film-like wound cover element (2) to hermetically seal the device (100) and in paragraph [0016], lines 1-2, states the hollow body can be designed a single piece with the film-like wound cover element (as seen as element 26 in this on piece embodiment, Figure 10b) thereby covering the aspirator and pad as seen in Figures 10a-c. and described in Paragraph [0067]),

wherein the collection pad is adapted to be overlaid a wound site and skin adjacent to the wound site such that exudate and fluids migrate through the second layer of the collection pad into the first layer of the collection pad when so overlaid (paragraph [0010] lines 1-2, in context of Paragraph [0009] though [0010] implies that the absorbent pad can be made of multiple layers including a superabsorbent particle and foam (see paragraph [0010], line 2) and [0020-0034] which disclose the device is used to also treat non-cavity types wounds such as bites or burns or swelling and figures 10 a-b show the pad extending the length of the wound to include the surrounding skin).
	In the event that it is not convincing that Riesinger teaches the collection pad is overlaid a wound site and adjacent skin Bubb clearly teaches this.
Bubb teaches a negative pressure wound dressing there by being in the same field of endeavor as Riesinger. Bubb teaches a foam that goes into and extends beyond the wound site as seen in Figure 17, which shows foam 314 [0141] covering the wound site and the surround skin this is also seen in Figure 29.
	It would have been obvious to one of ordinary skill in the art before the effective filling date to placed the pad over the wound site and surround skin as implied by Riesinger and clearly taught by Bubb has it is a known practice in the art.

Regarding claim 5, Riesinger discloses claim 1, see above, wherein the aspirator includes a pliable hollow bulb head (see paragraph [0014]) in open communication with the collection pad (paragraph [0016] lines 1-2 and see figure 1, elements 4.1 and 5) and a one way vent (element 12, Figre1) operatively connected to the bulb head for purging air from the bulb head (see paragraph [0038] for purging air from the hollow body and paragraph [0059] lines 1-2, for the one way valve).

	Regarding claim 6, Riesinger discloses claim 1, see above, wherein the drape covering the collection pad includes a film (2, Figure 1 or 26, Figure 10b) overlying the collection pad (5) and aspirator (4.1) and adapted to adhere or glued the skin adjacent to the wound site (paragraph [0060] lines 2-4).

Regarding claim 7, Riesinger discloses claim 6, see above, wherein the film has an adhesive coating or glue (26, Figure 10b) on the back thereof and being adapted to be adhered to the skin adjacent to the wound site, and a releasable protective backing (25, Figure 10b) coving the adhesive coating.

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Riesinger US. Pub. 2008/0306456 A1 in view of Bubb et al US 2011/0270201 A1 and as evidenced by Medina et al., Diamond and Related Materials Vol 22, 2012, page 77
Regarding claim 4, Riesinger discloses claim 1, see above, wherein the collectionpad also includes a third layer or antiadhesive film (not shown, see paragraph [0012]) underlying the absorption body. The antiadhesive film in nanocrystalline form may be placed directly on the wound bed and contains elements that support wound healing. As evidence by Medina et al. on page 77 and 78 that an antiadhesive film in nanocrystalline form is hydrophobic, more specifically page 78 Col 2 second paragraph which states the nanocrystalline film are hydrophobic).  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLA E BURNETTE whose telephone number is (571)272-9574.  The examiner can normally be reached on M-S: 0830-1900 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 5712701775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GABRIELLA E BURNETTE/Examiner, Art Unit 3781                                                                                                                                                                                                        
/ARIANA ZIMBOUSKI/Primary Examiner, Art Unit 3781